Title: To James Madison from Daniel Clark, 29 September 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 29 September 1803
Herewith I forward you the answer to the Query respecting the Indian Nations in Louisiana, and by consulting the Map already forwarded you, their Position will be easily perceived. I am collecting further information respecting the Nations in the Provinces bordering on & to the West of Louisiana which you will shortly receive. I now take the Liberty of drawing on you in compliance with the Presidents directions for the Sum of $290 expended for the public account as ⅌ Statement inclosed No. 1, and can assure you that it cost me considerably upwards of double the Sum to obtain the various details which I have forwarded, but which as I could not make a specific charge for each article, I have often not charged at all. The Sum of $150 as charged in the account was paid to obtain permission of various possessors of manuscript Surveys to copy them, and to the Clerks in the Offices for permission to consult the Maps in the Archives for the purpose of forming a more correct one than has hitherto appeared, which is now in great forwardness, and when executed will be sent to you. The Sum of $100 was a gratuity to the Clerks of the Customhouse for collecting & classing the articles of importation & exportation for three successive Years, which it is not usual to do here in the form in which I obtained it, and was consequently a work of time & labor, which I should have translated and forwarded you as I did the first, had I not been prevented by Sickness, the 40$ making the remainder of this account were paid to the Clerks of the Public offices for their assistance in taking Copies of the accounts of Expenditures &c &c which I have already forwarded you, and I enter into these explanations as the nature of the case would not admit of asking for receipts to serve as Vouchers for my account which I flatter myself you will approve of, and direct my draft on you for the amount to be duly honored. I have further drawn a separate draft on you for $111 62/10 ⅌ acct No. 2 for supplies furnished to a detachment of the Troops of the U. S. at the request of the Officer who commanded them, and to a Courier for carrying a Packet to General Wilkinson on the Service mentioned in my Letter of the 1st. of June, and should it not be in the regular way to have drawn on you for these Sums I take the Liberty of requesting you will direct the proper Officer to discharge their amount. I now inclose you a sketch of the neighborhood of New Orleans including the major part of the Sugar Plantations & Saw Mills, remarking for your Government, that the first Row of Trees parallell with the River includes all or nearly all the Land now under Cultivation, and from it you will judge of the Portion that remains waste in the Island of Orleans and opposite Bank of the Mississippi; what is called Prairié is a reedy marsh almost impassable by man or Beast in its present State, but which with Care and attention might be turned to account if our Population were greater, or Lands scarcer & dearer than they now are.
I find on enquiry that no Treaties have ever been entered into by Spain with the Indian Nations to the West of the Mississippi, and they look on those concluded with the Creeks, Choctaws &c as abrogated since the Treaty of San Lorenzo with the U. S., which will free us from any trouble with respect to the Stipulations contained in the Sixth article of the late Treaty between us & the French Government. It has not, nor will it be possible to prepare the Indians for the Change about to take place, otherwise than by sending Agents among them who understand their Languages, as they rarely come to Orleans, and the Jealousy of the Spanish Officers who flatter themselves with the hope of retaining the Western Bank of the Mississippi would be an insuperable obstacle & prove too dangerous a measure for those who might be concerned in it, to attempt to put it in Practice at the present moment. Some Presents will be necessary to keep them in Peace and well disposed towards us; and though the Sums destined for this purpose will not indubitably equal those applied by Spain to that Service, yet being more economically expended & more faithfully applied to the use intended will produce a more favorable effect than has ever been experienced by the Government of this Country. I have the Honor to remain with respect Sir Your most obedient & most humble Servant
Daniel Clark
  

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). RC docketed by Wagner as received 8 Nov. For surviving enclosure, see n. 1.



   
   In answer to the administration’s requests for information about Louisiana (see Clark to JM, 8 Sept. 1803 [second letter], and n. 1), Clark enclosed in this letter a description by region of the different Indian tribes, including a few of their distinguishing characteristics and a rough count of their population (7 pp.; docketed by Wagner “An account of the Indian Tribes inhabiting Louisiana”; printed in Carter, Territorial Papers, Orleans, 9:62–66).



   
   For the map of Louisiana, see Clark to JM, 17 Aug. 1803, and n. 2.



   
   In his letter of 20 July 1803 JM had requested that Clark inquire into the relationships between Spain and the various Indian nations in the Louisiana Territory. Article 6 of the Treaty for the Cession of Louisiana, 30 Apr. 1803, required the U.S. to “promise to execute Such treaties and articles as may have been agreed between Spain and the tribes and nations of Indians until by mutual consent of the United States and the said tribes or nations other Suitable articles Shall have been agreed upon” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:502).


